Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Office Action is in response to Amendments filed on 06/13/2022, wherein Claims 1, 4, 6, 9, 11, 13, 16, 18, and 19 have been amended. Claims 1-20 are pending.

Response to Arguments
Regarding 35 USC 103 rejection: Applicant’s arguments with respect to claims 1-20, have been considered but are moot because of the new ground of rejection necessitated by the amendments.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 4-9, 11-15, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over US20170038307 to Ohta et al. (hereinafter Ohta) in view of  US20100310128 to Iliopoulos et al. (hereinafter Iliopoulos).

Regarding Claim 1:  Ohta discloses:
“A method for fatigue crack detection” (Abstract), comprising: 
“capturing a video of a structure under dynamic loading” (para 0058 – “The image capturing unit 11 includes an image capturing device such as a digital camera and a digital video camera… image capturing unit 11 may continuously capture the structure 6, thereby acquiring time-series image data”),
“detecting a plurality of feature points within a region of interest in a number of frames of the video” (Fig. 4 (measurement points and displacement features); Fig. 5; para 0026; para 0073 and 0074 – measurement points X and Y; para 0082 – “as a displacement feature by using time-series image data”;
“the plurality of feature points comprising at least first and second feature points that are present in the number of frames” (para 0014, para 0017 – “detecting a change in positions of at least two measurement points on the structure”; para 0058 – “the image capturing unit 11 captures the same range (a range which is a target of detecting a crack) of the structure 6 serving as an object at least twice at a time interval decided in advance for example. In addition, the image capturing unit 11 may continuously capture the structure 6, thereby acquiring time-series image data (i.e. a number of frames, added by examiner)”);
“tracking, across the number of frames of the video, relative differential movement between at least the first and second feature points among the plurality of feature points” (para 0098 – “the displacement feature calculating unit 262 reads the image data “I1” and the image data “I2” from the image information 251 of the storage unit 25. Then, the displacement feature calculating unit 262 tracks which respective measurement points in a predetermined range of the image data “I1” corresponds to a region belong in the image data “I2”, and calculates respective displacement features.”)
“detecting a crack in the structure based on the relative differential movement between at least the first and second feature points” (para 0084 – “the crack detection device 1 can be configured to detect that there is a crack between two measurement points based on the relations of the changes in the positions of the two measurement points and the relations of the changes in the positions of measurement points around the two measurement points… the crack detection device 1 may be configured to detect a crack 61 between adjacent measurement points having a discontinuous relation in positional changes among measurement points having discontinuous changes”).
	Ohta is silent on:
“and qualifying at least one characteristic of the crack”.  
	However, Iliopoulos discloses:
“and qualifying at least one characteristic of the crack” (para 0064 – “The system can also provide displacement data necessary to identify material characteristics such as modulus of elasticity, Young's modulus, crack opening displacement, or identify stress and strain concentration areas.”).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method for fatigue crack detection, disclosed by Ohta, as taught by Iliopoulos, in order to get a better and more accurate indication of the crack detection based on the method of detecting the differential movement of feature points using the physical characteristics of the crack surrounding areas.

Regarding Claim 4:  The Ohta/Iliopoulos combination discloses the method according to claim 1 (see the rejection for Claim 1).
Iliopoulos further discloses:
“wherein tracking relative movement comprises: for each feature point among the plurality of feature points, identifying a subset of the plurality of feature points within a localized circular region from the feature point” (Fig. 10 – the subset of the plurality of feature points is clearly shown here, with dark points representing the feature points being a subset, and circle C being the localized circular region surrounding the interest point of the region, being the main feature point,  added by examiner; para 0067 – “consider that the values of a field function (e.g., the x component of displacement) are known at the points or nodes shown in FIG. 10. The calculation of the x component of displacement value at a point A (with A not being a nodal point) can be accomplished by performing an algebraic combination of the nodal values within the circle C.”); and
“for each subset of the plurality of feature points, evaluating the subset for relative differential or uniform movement between the combinations of feature points among the plurality of feature points within the localized circular region of the subset” (Fig. 10 - the subset of the plurality of feature points is clearly shown here, with dark points representing the feature points being a subset, and circle C being the localized circular region surrounding the interest point of the region, being the main feature point, added by examiner; Fig. 2, steps 28-29; i.e. the differential or uniform movement is the displacement characteristics of a displacement vector, which can be uniform or differential – see para 0053 , added by examiner; para 0024 – “method for measuring displacement characteristics of a surface having optically distinguishable marks thereon. The method includes receiving at least two sequential images of the marks on the surface acquired before and after deformation of the body (i.e. relative differential movement, added by examiner), … identifying the characteristic points of the distinguishable marks with a computer processor, matching the characteristic points between the sequential images after said non-markers have been eliminated, … calculating full field displacement based on the displacement vector of the characteristic points.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method for fatigue crack detection, disclosed by Ohta, as taught by Iliopoulos, in order to get a better and more accurate indication of the crack detection based on the method of detecting the differential movement of feature points using the physical characteristics of the crack surrounding areas and choosing the circular region to better identify the crack and its extension.

Regarding Claim 5: The Ohta/Iliopoulos combination discloses the method according to claim 4 (see the rejection for Claim 4).
Iliopoulos further discloses:
“wherein, for each feature point among the plurality of feature points, the localized circular region from the feature point is defined by a radial distance r from the feature point” (Fig. 10, see explanation for Claim 4; para 0037 – “FIG. 10 illustrates a support domain for nodes with known displacement values”; para 0067 – “The calculation of the x component of displacement value at a point A (with A not being a nodal point) can be accomplished by performing an algebraic combination of the nodal values within the circle C. Two important control parameters for a mesh-free method will be the radius of the support domain (e.g., circle C), and the type of the basis used in the construction of the shape function that locally represents the field.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method for fatigue crack detection, disclosed by Ohta, as taught by Iliopoulos, in order to get a better and more accurate indication of the crack detection based on the method of detecting the differential movement of feature points using the physical characteristics of the crack surrounding areas and choosing the circular region to better identify the crack and its extension.

Regarding Claim 6: The Ohta/Iliopoulos combination discloses the method according to claim 4 (see the rejection for Claim 4).
Iliopoulos further discloses:
“wherein, detecting the crack comprises, for each subset having relative differential movement between combinations of feature points among the plurality of feature points within the localized circular region, highlighting a central feature point within the subset to be included in a detected point cloud” (Fig. 10 shows the plurality of feature points (see explanation for this and for differential movement for Claim 4, added by examiner); para 0037 – “FIG. 10 illustrates a support domain for nodes with known displacement values”; para 0067 – “The calculation of the x component of displacement value at a point A (with A not being a nodal point) can be accomplished by performing an algebraic combination of the nodal values within the circle C. Two important control parameters for a mesh-free method will be the radius of the support domain (e.g., circle C), and the type of the basis used in the construction of the shape function that locally represents the field”; para 0064 – “… to determine 29 the displacement field and other displacement-derived fields over the region of interest of the deformed specimen.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method for fatigue crack detection, disclosed by Ohta, as taught by Iliopoulos, in order to get a better and more accurate indication of the crack detection based on the method of detecting the differential movement of feature points using the physical characteristics of the crack surrounding areas and choosing the circular region to better identify the crack and its extension.

Regarding Claim 7: The Ohta/Iliopoulos combination discloses the method according to claim 6 (see the rejection for Claim 6).
Iliopoulos further discloses:
“wherein, the detected point cloud surrounds a path of the crack” (Fig. 10; para 0064 – “… to determine 29 the displacement field and other displacement-derived fields over the region of interest of the deformed specimen… The system can also provide displacement data necessary to identify material characteristics such as modulus of elasticity, Young's modulus, crack opening displacement, or identify stress and strain concentration areas.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method for fatigue crack detection, disclosed by Ohta, as taught by Iliopoulos, in order to get a better and more accurate indication of the crack detection based on the method of detecting the differential movement of feature points using the physical characteristics of the crack surrounding areas and monitoring the path of the crack to see the dynamics of the process and making the use of a structure more safe.

Regarding Claim 8: The Ohta/Iliopoulos combination discloses the method according to claim 7 (see the rejection for Claim 7).
Iliopoulos further discloses:
“wherein, qualifying at least one characteristic of the crack comprises deploying a pair of windows within the detected point cloud to determine at least one of a size, a shape, or a length of the crack” (Fig. 3 - the images are the windows; para 0018 – “The method can also include acquiring a sequence of images includes digitally photographing the planar side of the deformable body during deformation, or extracting frames from a video imagery of the deformable body”; para 0022 – “The method can also include receiving from a user directions to use a particular method for matching characteristic points between subsequent images. The method can also include displaying and storing the acquired images, user input, and calculated displacement and strain components. The method can also include displaying displacement, elongation (i.e. the shape, added by examiner), or strain as a function of time or image frames”).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method for fatigue crack detection, disclosed by Ohta, as taught by Iliopoulos, in order to get a better and more accurate indication of the crack detection based on the method of detecting the differential movement of feature points using the physical characteristics of the crack surrounding areas.

	Regarding Claim 9: Ohta discloses:
“A system for fatigue crack detection” (Abstract), comprising: 
“a memory device configured to store computer-readable instructions thereon” (para 0124 – “The storage unit 35 is a storage device such as a hard disk and a memory.”); and
”at least one processing device configured, through execution of the computer- readable instructions, to: detect a plurality of feature points within a region of interest in a number of frames of a video of a structure under dynamic loading, the plurality of feature points comprising at least first and second feature points that are present in the number of frames” (para 0129 – all claimed features are disclosed; Fig. 4 (measurement points and displacement features); Fig. 5; para 0026; para 0073 and 0074 – measurement points X and Y; para 0082 – “as a displacement feature by using time-series image data”; para 0014, 0017, 0058 – see the rejection for Claim 1);
“track, across the number of frames of the video, relative differential movement between at least the first and second feature points among the plurality of feature points (para 0098 – see the rejection for Claim 1)”;
“detect a crack in the structure based on the relative differential movement between at least the first and second feature points” (para 0084 – see the rejection for Claim 1).
Ohta is silent on:
“and qualifying at least one characteristic of the crack”.  
	However, Iliopoulos discloses:
“and qualifying at least one characteristic of the crack” (para 0064 – “The system can also provide displacement data necessary to identify material characteristics such as modulus of elasticity, Young's modulus, crack opening displacement, or identify stress and strain concentration areas.”).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method for fatigue crack detection, disclosed by Ohta, as taught by Iliopoulos, in order to get a better and more accurate indication of the crack detection based on the method of detecting the differential movement of feature points using the physical characteristics of the crack surrounding areas.

Regarding Claim 11: The Ohta/Iliopoulos combination discloses the system according to claim 9 (see the rejection for Claim 9). 
Iliopoulos further discloses:
“wherein to track relative movement, the at least one processing device is further configured to: for each feature point among the plurality of feature points, identify a subset of the plurality of feature points within a localized circular region from the feature point” (Fig. 10 – see explanations for Claim 4; para 0067 – “consider that the values of a field function (e.g., the x component of displacement) are known at the points or nodes shown in FIG. 10. The calculation of the x component of displacement value at a point A (with A not being a nodal point) can be accomplished by performing an algebraic combination of the nodal values within the circle C.”); and
“for each subset of the plurality of feature points, evaluate the subset for relative differential or uniform movement between combinations of feature points among the plurality of feature points within the localized circular region of the subset” (Fig. 2, steps 28-29; para 0024 – “method for measuring displacement characteristics of a surface having optically distinguishable marks thereon. The method includes receiving at least two sequential images of the marks on the surface acquired before and after deformation of the body, filtering non-markers from the sequential images based on a pixel threshold and a mark size cutoff limit, identifying the characteristic points of the distinguishable marks with a computer processor, matching the characteristic points between the sequential images after said non-markers have been eliminated, calculating the displacement vector of the characteristic points, and calculating full field displacement based on the displacement vector of the characteristic points.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method for fatigue crack detection, disclosed by Ohta, as taught by Iliopoulos, in order to get a better and more accurate indication of the crack detection based on the method of detecting the differential movement of feature points using the physical characteristics of the crack surrounding areas and choosing the circular region to better identify the crack and its extension.

Regarding Claim 12: The Ohta/Iliopoulos combination discloses the system according to claim 11 (see the rejection for Claim 11). 
Iliopoulos further discloses:
“wherein for each feature point among the plurality of feature points, the localized circular region from the feature point is defined by a radial distance r from the feature point” (Fig. 10 – see explanation for Claim 4; para 0037 – “FIG. 10 illustrates a support domain for nodes with known displacement values”; para 0067 – “The calculation of the x component of displacement value at a point A (with A not being a nodal point) can be accomplished by performing an algebraic combination of the nodal values within the circle C. Two important control parameters for a mesh-free method will be the radius of the support domain (e.g., circle C), and the type of the basis used in the construction of the shape function that locally represents the field.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method for fatigue crack detection, disclosed by Ohta, as taught by Iliopoulos, in order to get a better and more accurate indication of the crack detection based on the method of detecting the differential movement of feature points using the physical characteristics of the crack surrounding areas and choosing the circular region to better identify the crack and its extension.

Regarding Claim 13: The Ohta/Iliopoulos combination discloses the system according to claim 11 (see the rejection for Claim 11). 
Iliopoulos further discloses:
“wherein to detect the crack, the at least one processing device is further configured to, for each subset having relative differential movement between combinations of feature points among the plurality of feature points within the localized circular region, highlight a central feature point within the subset to be included in a detected point cloud” (Fig. 10 – see the explanation for Claim 4; para 0037 – “FIG. 10 illustrates a support domain for nodes with known displacement values”; para 0067 – “The calculation of the x component of displacement value at a point A (with A not being a nodal point) can be accomplished by performing an algebraic combination of the nodal values within the circle C. Two important control parameters for a mesh-free method will be the radius of the support domain (e.g., circle C), and the type of the basis used in the construction of the shape function that locally represents the field”; para 0064 – “… to determine 29 the displacement field and other displacement-derived fields over the region of interest of the deformed specimen.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method for fatigue crack detection, disclosed by Ohta, as taught by Iliopoulos, in order to get a better and more accurate indication of the crack detection based on the method of detecting the differential movement of feature points using the physical characteristics of the crack surrounding areas and choosing the circular region to better identify the crack and its extension.

Regarding Claim 14: The Ohta/Iliopoulos combination discloses the system according to claim 13 (see the rejection for Claim 13). 
Iliopoulos further discloses:
“wherein the detected point cloud surrounds a path of the crack” (Fig. 10; para 0064 – “… to determine 29 the displacement field and other displacement-derived fields over the region of interest of the deformed specimen.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method for fatigue crack detection, disclosed by Ohta, as taught by Iliopoulos, in order to get a better and more accurate indication of the crack detection based on the method of detecting the differential movement of feature points using the physical characteristics of the crack surrounding areas and choosing the circular region to better identify the crack and its extension.


Regarding Claim 15: The Ohta/Iliopoulos combination discloses the system according to claim 13 (see the rejection for Claim 13). 
Iliopoulos further discloses:
“wherein to qualify at least one characteristic of the crack, the at least one processing device is further configured to deploy a pair of windows within the detected point cloud to determine at least one of a size, a shape, or a length of the crack” (Fig. 3 - the images are the windows, added by examiner; para 0018 – “The method can also include acquiring a sequence of images includes digitally photographing the planar side of the deformable body during deformation, or extracting frames from a video imagery of the deformable body”; para 0022 – “The method can also include receiving from a user directions to use a particular method for matching characteristic points between subsequent images. The method can also include displaying and storing the acquired images, user input, and calculated displacement and strain components. The method can also include displaying displacement, elongation (i.e. shape, added by examiner), or strain as a function of time or image frames”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method for fatigue crack detection, disclosed by Ohta, as taught by Iliopoulos, in order to get a better and more accurate indication of the crack detection based on the method of detecting the differential movement of feature points using the physical characteristics of the crack surrounding areas and choosing the circular region to better identify the crack and its extension.

Regarding Claim 18: Ohta discloses the system according to claim 16 (see the rejection for Claim 16). 
Iliopoulos further discloses:
“wherein tracking relative movement comprises: for each feature point among the plurality of feature points, identifying a subset of the plurality of feature points within a localized circular region from the feature point” (Fig. 10 – see the explanations for Claim 4; para 0067 – “consider that the values of a field function (e.g., the x component of displacement) are known at the points or nodes shown in FIG. 10. The calculation of the x component of displacement value at a point A (with A not being a nodal point) can be accomplished by performing an algebraic combination of the nodal values within the circle C.”); and 
“for each subset of the plurality of feature points, evaluating the subset for relative differential or uniform movement between combinations of feature points among the plurality of feature points within the localized circular region of the subset” (Fig. 2, steps 28-29; para 0024 – “method for measuring displacement characteristics of a surface having optically distinguishable marks thereon. The method includes receiving at least two sequential images of the marks on the surface acquired before and after deformation of the body, filtering non-markers from the sequential images based on a pixel threshold and a mark size cutoff limit, identifying the characteristic points of the distinguishable marks with a computer processor, matching the characteristic points between the sequential images after said non-markers have been eliminated, calculating the displacement vector of the characteristic points, and calculating full field displacement based on the displacement vector of the characteristic points. The images can be aerial images of the earth and said distinguishable marks are natural formations, buildings, or other man-made objects”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method for fatigue crack detection, disclosed by Ohta, as taught by Iliopoulos, in order to get a better and more accurate indication of the crack detection based on the method of detecting the differential movement of feature points using the physical characteristics of the crack surrounding areas and choosing the circular region to better identify the crack and its extension.

Regarding Claim 19: The Iliopoulos/Szasz combination discloses the system according to claim 18 (see the rejection for Claim 18). 
Iliopoulos further discloses:
“wherein detecting the crack comprises, for each subset having relative differential movement between combinations of feature points among the plurality of feature points within the localized circular region, highlighting a central feature point within the subset to be included in a detected point cloud” (Fig. 10; para 0037 – “FIG. 10 illustrates a support domain for nodes with known displacement values”; para 0067 – “The calculation of the x component of displacement value at a point A (with A not being a nodal point) can be accomplished by performing an algebraic combination of the nodal values within the circle C. Two important control parameters for a mesh-free method will be the radius of the support domain (e.g., circle C), and the type of the basis used in the construction of the shape function that locally represents the field”; para 0064 – “… to determine 29 the displacement field and other displacement-derived fields over the region of interest of the deformed specimen”). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method for fatigue crack detection, disclosed by Ohta, as taught by Iliopoulos, in order to get a better and more accurate indication of the crack detection based on the method of detecting the differential movement of feature points using the physical characteristics of the crack surrounding areas and choosing the circular region to better identify the crack and its extension.

Regarding Claim 20: The Ohta/Iliopoulos combination discloses the system according to claim 19 (see the rejection for Claim 19). 
Iliopoulos further discloses:
“wherein the detected point cloud surrounds a path of the crack” (Fig. 10; para 0064 – “… to determine 29 the displacement field and other displacement-derived fields over the region of interest of the deformed specimen… The system can also provide displacement data necessary to identify material characteristics such as modulus of elasticity, Young's modulus, crack opening displacement, or identify stress and strain concentration areas”); and the method further comprises
“qualifying at least one characteristic of the crack by deploying a pair of windows within the detected point cloud to determine at least one of a size, a shape, or a length of the crack” (Fig. 3 - the images are the windows , added by examiner; para 0018 – “The method can also include acquiring a sequence of images includes digitally photographing the planar side of the deformable body during deformation, or extracting frames from a video imagery of the deformable body”; para 0022 – “The method can also include receiving from a user directions to use a particular method for matching characteristic points between subsequent images. The method can also include displaying and storing the acquired images, user input, and calculated displacement and strain components. The method can also include displaying displacement, elongation (i.e. shape, added by examiner), or strain as a function of time or image frames”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method for fatigue crack detection, disclosed by Ohta, as taught by Iliopoulos, in order to get a better and more accurate indication of the crack detection based on the method of detecting the differential movement of feature points using the physical characteristics of the crack surrounding areas and choosing the circular region to better identify the crack and its extension.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Ohta.

Regarding Claim 16: Ohta discloses:
“A method for fatigue crack detection” (Abstract), comprising: 
“detecting a plurality of feature points within a region of interest in a number of frames of a video of a structure under dynamic loading” (Fig. 4 (measurement points and displacement features); Fig. 5; para 0026; para 0073 and 0074 – measurement points X and Y; para 0082 – “as a displacement feature by using time-series image data”;
“tracking, across the number of frames of the video, relative differential movement between a combination of at least the first and second feature points among the plurality of feature points” (para 0098 – “the displacement feature calculating unit 262 reads the image data “I1” and the image data “I2” from the image information 251 of the storage unit 25. Then, the displacement feature calculating unit 262 tracks which respective measurement points in a predetermined range of the image data “I1” corresponds to a region belong in the image data “I2”, and calculates respective displacement features.”);
“detecting a crack in the structure based on the relative differential movement between the combination of at least the first and second feature points” (para 0084 – “the crack detection device 1 can be configured to detect that there is a crack between two measurement points based on the relations of the changes in the positions of the two measurement points and the relations of the changes in the positions of measurement points around the two measurement points… the crack detection device 1 may be configured to detect a crack 61 between adjacent measurement points having a discontinuous relation in positional changes among measurement points having discontinuous changes”).
	Yet, Ohta does not explicitly disclose “a combination of at least the first and second feature points”.
	However, Ohta does disclose first and second feature points (see Figs. 4 and 5; para 0084).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the limitation of using a combination of at least the first and the second feature points, as taught by Ohta, in order to get a better and more accurate indication of the crack detection based on the method of detecting the differential movement of feature points using the physical characteristics of the crack surrounding areas and choosing the circular region to better identify the crack and its extension.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Ohta in view of Iliopoulos and in further view of US20190019589 to Waite (Waite).

Regarding Claim 2: The Ohta/Iliopoulos combination discloses the system according to claim 1 (see the rejection for Claim 1). 
The Ohta/Iliopoulos combination is silent on 
“capturing the video comprises capturing the video of the structure using an image capture device mounted to an unmanned aerial vehicle (UAV)”.
However, Waite discloses:
“wherein capturing the video comprises capturing the video of the structure using an image capture device mounted to an unmanned aerial vehicle (UAV)” (para 0043 – “Further non-destructive examination (NDE) is applied to the examination of physical structures using a wide range of imaging modalities including x-ray, video and ultrasonic. Video may be from a multitude of sources including underwater fixed and non-fixed cameras, UAV on aerial platforms, and includes both visible light bands and thermal (infra-red) bands”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method for fatigue crack detection, disclosed by Ohta/Iliopoulos combination, as taught by Waite, in order to obtain the better view and understanding of the crack on the large-scale structure, which would be better seen from the UAV, and hence improve the accuracy of crack detection in the structure.

Claims 3 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Ohta in view of Iliopoulos in view of Waite and further in view of US20110176014A1 to Hong et al. (Hong).

Regarding Claim 3: The Ohta/Iliopoulos/Waite combination discloses the method according to Claim 2 (see the rejection for Claim 2). 
The Ohta/Iliopoulos/Waite combination is silent on: 
“wherein tracking relative movement comprises calculating at least one geometric transformation matrix between an initial frame of the video and a subsequent frame of the video to compensate for at least one geometric distortion introduced by motion of the UAV”.
However, Hong discloses:
“wherein tracking relative movement comprises calculating at least one geometric transformation matrix between an initial frame of the video and a subsequent frame of the video to compensate for at least one geometric distortion introduced by motion of the UAV” (Fig. 3; para 0016 – “both translational and rotational jitter are corrected by estimating the parameters of a model describing the transformation between two frames (which may be consecutive) of a video sequence and performing compensating transformations based on those estimates”; para 0025 – “FIG. 3 shows a block diagram of a system for motion/distortion (M/D) compensation of digital video sequences in accordance with one or more embodiments of the invention. In general, an M/D compensation affine transform (i.e. geometric transformation, added by examiner) is applied to frames of the video sequence to reduce distortion introduced by unintentional motion and the use of an imaging sensor with a rolling shutter when the video sequence was captured. The M/D compensation affine transform models the transformation between two frames (which may be consecutive) in a video sequence and is developed as described below”; para 0028 and 0036 – use of the transformation matrix, added by examiner).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method for fatigue crack detection, disclosed by Ohta/Iliopoulos/Waite combination, as taught by Hong, in order to obtain the high-quality video images of the crack in the structure and to monitor the cracks with the high level of accuracy.

Regarding Claim 10: The Ohta/Iliopoulos combination discloses the method according to Claim 9 (see the rejection for Claim 9). 
The Ohta/Iliopoulos combination is silent on: 
“wherein the video is captured using an image capture device mounted to an unmanned aerial vehicle (UAV)”.
However, Waite discloses:
“the video is captured using an image capture device mounted to an unmanned aerial vehicle (UAV)” (para 0043 – “Further non-destructive examination (NDE) is applied to the examination of physical structures using a wide range of imaging modalities including x-ray, video and ultrasonic. Video may be from a multitude of sources including underwater fixed and non-fixed cameras, UAV on aerial platforms, and includes both visible light bands and thermal (infra-red) bands”).
The Ohta/Iliopoulos/Waite combination is silent on: 
“to track relative movement, the at least one processing device is further configured to calculate at least one geometric transformation matrix between an initial frame of the video and a subsequent frame of the video to compensate for at least one geometric distortion introduced by motion of the UAV”.
However, Hong discloses:
“to track relative movement, the at least one processing device is further configured to calculate at least one geometric transformation matrix between an initial frame of the video and a subsequent frame of the video to compensate for at least one geometric distortion introduced by motion of the UAV” (Fig. 3; para 0016 – “both translational and rotational jitter are corrected by estimating the parameters of a model describing the transformation between two frames (which may be consecutive) of a video sequence and performing compensating transformations based on those estimates”; para 0024 – “The video stabilization component (206), the video encoder component (208) and the video decoder component (214) may be implemented in any suitable combination of software, firmware, and hardware, such as, for example, one or more digital signal processors (DSPs), microprocessors, discrete logic, application specific integrated circuits (ASICs), field-programmable gate arrays (FPGAs), etc.”; para 0025 – “FIG. 3 shows a block diagram of a system for motion/distortion (M/D) compensation of digital video sequences in accordance with one or more embodiments of the invention. In general, an M/D compensation affine transform (i.e. geometric transformation, added by examiner) is applied to frames of the video sequence to reduce distortion introduced by unintentional motion and the use of an imaging sensor with a rolling shutter when the video sequence was captured. The M/D compensation affine transform models the transformation between two frames (which may be consecutive) in a video sequence and is developed as described below”; para 0028 and 0036 – use of the transformation matrix, added by examiner).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system for fatigue crack detection, disclosed by Ohta/Iliopoulos/Waite combination, as taught by Hong, in order to obtain the high quality video images of the crack in the structure and to monitor the cracks with the high level of accuracy.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Ohta in view of Hong.

Regarding Claim 17: Ohta discloses the system according to claim 16 (see the rejection for Claim 16).
Ohta is silent on: 
“wherein tracking relative movement comprises calculating at least one geometric transformation matrix between an initial frame of the video and a subsequent frame of the video to compensate for at least one geometric distortion in the video”.
However, Hong discloses:
”wherein tracking relative movement comprises calculating at least one geometric transformation matrix between an initial frame of the video and a subsequent frame of the video to compensate for at least one geometric distortion in the video” (Fig. 3; para 0016 – “both translational and rotational jitter are corrected by estimating the parameters of a model describing the transformation between two frames (which may be consecutive) of a video sequence and performing compensating transformations based on those estimates”; Here the affine transformation is the geometric transformation - para 0025 – “FIG. 3 shows a block diagram of a system for motion/distortion (M/D) compensation of digital video sequences in accordance with one or more embodiments of the invention. In general, an M/D compensation affine transform (i.e. geometric transformation, added by examiner) is applied to frames of the video sequence to reduce distortion introduced by unintentional motion and the use of an imaging sensor with a rolling shutter when the video sequence was captured. The M/D compensation affine transform models the transformation between two frames (which may be consecutive) in a video sequence and is developed as described below”; para 0028 and 0036 – use of the transformation matrix, added by examiner).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method for fatigue crack detection, disclosed by the reference of Iliopoulos, as taught by Hong, in order to obtain the high quality video images of the crack in the structure and to monitor the cracks with the high level of accuracy.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US20200073545 to Hay (hereinafter Hay) discloses a system for monitoring of objects, structures using the images with an optical sensing device.
US4288815 to Miles (hereinafter Miles) discloses a video movement detector detecting differences in frames.
US2009/0262331A1 to Burkhardt et al. (hereinafter Burkhardt) discloses a crack detection system and a method of detecting cracks in a structure.
US20170343481 to Jahanshahi et al. (hereinafter Jahanshahi) discloses method and systems for crack detection.
US20130245879 to Torres et al. (hereinafter Torres) discloses method and system for monitoring a structure.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lyudmila Zaykova-Feldman whose telephone number is (469)295-9269. The examiner can normally be reached 8:30am - 5:30pm, Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen M. Vazquez can be reached on 571-272-2619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LYUDMILA ZAYKOVA-FELDMAN/Examiner, Art Unit 2865  

/ALEXANDER SATANOVSKY/Primary Examiner, Art Unit 2863